DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-12 and 15-21 are pending.
Claims 1-7, 9-12 and 15-21 are rejected.
Claims 8, 13 and 14 are canceled.

Response to Arguments/Affidavit
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.
The Applicants argue that Kambe et al. describe many possible azeotropic solvents, but do not suggest selecting isooctane and/or normal heptane.
This argument is not persuasive.  Kambe et al. disclose a process for the recovery of glycol ethers by azeotropic distillation with an azeotrope former (see entire disclosure).  The characteristics of a suitable azeotrope former is given in the paragraph bridging columns 8 and 9 and includes an organic compound that has a lower or higher boiling point than that of the glycol ether.   Preferred azeotrope formers include aliphatic hydrocarbons such as heptane and ether compounds, but is not limited to these (see column 9, lines 12-23).  

Further, the difficulty in separation of DMH from MOVE is also not unexpected.  In fact, Tanona discloses it is preferred that the boiling point of the solvent differ from the boiling point of the alkanol by at least 15°C and may be either above or below the boiling point of the alkanol in order to facilitate the subsequent separation by distillation of the solvent from the alkanol for reuse of the solvent, and for the purification of the alkanol, if such is desired (see column 3, lines 20-35 and column 5, lines 29-31).   
The Applicants argue that there is no motivation to use an azeotropic agent from the documents cited by the Examiner.  The Examiner respectfully disagrees.
Tanona disclose a process for the separation by distillation of a vinyl ether from a difficultly separable mixture of the vinyl ether and a hydroxyl-containing aliphatic compound (see entire disclosure).  Tanona disclose that more specifically a process for the separation of vinyl alkyl and vinyl alkoxyalkyl ethers from a constant-boiling mixture or a close-boiling mixture of the vinyl ether and an aliphatic alkanol such as alcohols and alkoxyalcohols, which includes the steps of heating the mixture of the alkanol and the vinyl ether in a distillation unit to about a temperature at which the mixture vaporizes 
	The Applicants arguments with regard to selecting the azeotropic solvent based upon the carbon number rather than the boiling points is not persuasive.  The prior art is not required to select the azeotropic solvent for the same reason as applicants (see MPEP 2144 IV).  What is important is that the prior art suggest using the claimed azeotropic solvents.  As pointed out previously, the combination of Tanona and Kambe et al. suggest selecting heptane and/or isooctane as an azeotropic agent.  Thus, it is maintained that one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the organic solvent of Tanona with an azeotrope former, such as heptane or isooctane with a reasonable expectation of success, since Kambe et al. disclose that aliphatic hydrocarbons, alcohols and ethers are suitable azeotrope formers useful in recovering glycol ethers from a vinyl ether and heptane and isooctane have a boiling point that is at least 15°C different than the alkanol and would reduce the volatility of the alkanol as required by Tanona.    The selection of a known material based on its suitability for its intended use 
	For the above reasons, the rejection of Tanona (US 2,779,720) in view of Kambe et al. (US 6,090,988) is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanona (US 2,779,720) in view of Kambe et al. (US 6,090988), for the reasons given in the previous office action, mailed September 16, 2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699